Motion Denied, Appeal Dismissed, and Memorandum Opinion filed August 2,
2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00965-CV

IN THE MATTER OF THE MARRIAGE OF MARY-OLGA LOVETT AND
                JOHN ROBERT LOVETT, JR.

                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-23544

                MEMORANDUM                         OPINION
      This appeal began in December 2016. In January 2017, we abated the appeal
on the parties’ agreement for sixty days and referred them to mediation. For the next
year, appellant Mary-Olga Lovett alternated between seeking continuations of the
abatement to complete mediation and seeking reinstatement because mediation had
failed. In January 2018, we ordered her to file a brief by February 8, 2018, and
cautioned we would dismiss the brief for lack of prosecution if she did not file a
brief. See Tex. R. App. P. 42.3(b). No brief was filed.

      On February 15, 2018, appellee John Robert Lovett, Jr. filed a motion asking
us to retain the appeal rather than dismiss it for lack of prosecution. He cited Texas
Rule of Appellate Procedure 38.8(a)(3), which permits a court of appeals in a case
in which no appellant’s brief has been filed to “regard [appellee’s] brief as correctly
presenting the case and . . . affirm the trial court’s judgment upon that brief without
examining the record.” Tex. R. App. P. 38.3(a)(3). At his request, we have granted
appellee a total of 151 days—until July 16, 2018—to file his brief. When we granted
the most recent extension, we noted no further extensions would be granted absent
extraordinary circumstances. On July 19, 2018, appellee filed another motion for
extension to file his brief, this time until September 16, 2018. No extraordinary
circumstances were alleged.

      We DENY appellee’s motion for extension. We DISMISS the appeal for
appellant’s lack of prosecution.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby




                                          2